Citation Nr: 1035901	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-21 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1979 to February 
1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in November 2005, a statement of the 
case was issued in February 2006, and a substantive appeal was 
received in March 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
hypertension and heart disease.  The Board notes that the 
Veteran's claims include entitlement based on a secondary service 
connection theory; specifically, the Veteran contends that his 
claimed hypertension and heart disease are related to his 
service-connected anxiety disorder with panic disorder and 
depression.  

In support of his claim, the Veteran has submitted a March 2006 
private medical opinion to the effect that the Veteran's current 
hypertrophy (left ventricular) connotes a chronic history of 
hypertension, which could have been present during the Veteran's 
active duty service.  The physician further opined that the 
Veteran's anxiety/panic disorder could have also contributed to 
his hypertrophy and hypertension.

The Veteran was afforded a VA examination for his claimed 
hypertension and heart disability in June 2006.  The examiner 
concluded that it was less likely as not that the Veteran's 
hypertension and heart condition were secondary to his mental 
condition.  The examiner also concluded that it was at least as 
likely as not that the Veteran's hypertension is of the essential 
type and could have been aggravated by his anxiety disorder.  

Unfortunately, the Board finds that the March 2006 private 
medical opinion and the June 2006 VA medical opinion are 
inadequate.  They are couched in speculative language and to not 
adequately address the question of secondary service connection 
by aggravation.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
cardiovascular examination by a medical 
doctor to ascertain the nature and etiology 
of his claimed hypertension and heart 
disease.  It is imperative that the claims 
folder be reviewed in conjunction with the 
examination.  Any medically indicated special 
tests should be accomplished, and all special 
tests and clinical findings should be clearly 
reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinions:

a)  Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the Veteran's claimed hypertension is 
causally related to his active duty 
service or any incident therein?

b)  Is it at least as likely as not (i.e., 
50% or higher degree of probability) that 
the Veteran's claimed hypertension is 
proximately due to or the result of his 
service-connected anxiety disorder with 
panic disorder and depression?

c)  Is it at least as likely as not (i.e., 
50% or higher degree of probability) that 
the Veteran's claimed hypertension has 
been aggravated by his service-connected 
anxiety disorder with panic disorder and 
depression?  The term 'aggravation' is 
defined as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

d)  Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the Veteran's claimed heart disease 
is causally related to his active duty 
service or any incident therein?

e)  Is it at least as likely as not (i.e., 
50% or higher degree of probability) that 
the Veteran's claimed heart disease is 
proximately due to or the result of his 
service-connected anxiety disorder with 
panic disorder and depression?

f)  Is it at least as likely as not (i.e., 
50% or higher degree of probability) that 
the Veteran's claimed heart disease has 
been aggravated by his service-connected 
anxiety disorder with panic disorder and 
depression?  The term 'aggravation' is 
defined as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

2.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination report obtained and ensure that 
adequate opinions with rationale have been 
offered.

3.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issues on appeal should be 
readjudicated.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


